Citation Nr: 0019794	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-19 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel






INTRODUCTION

The veteran had active duty from November 1978 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which granted service connection for 
a right knee disability and assigned a 10 percent disability 
evaluation.  


REMAND

The veteran claims that his recently service-connected right 
knee condition is more than 10 percent disabling.  As this is 
a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), 
which gives rise to the VA's duty to assist.  See Fenderson, 
12 Vet. App. at 127.  Under these circumstances, the VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of the veteran's disability from the 
effective date of service connection through the present.  
Fenderson, 12 Vet. App. at 125-127, citing Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history.")  

A review of the record reflects that the veteran was afforded 
a VA examination in January 1997 in conjunction with his 
claim for service connection.  In November 1997, the veteran 
submitted a statement indicating that he had experienced a 
significant increase in his knee problems over the prior 12 
months.  Although there is an examination report from a 
private doctor dated in December 1997 with an attached 
November 1997 magnetic resonance imaging (MRI) report, all of 
the potential rating criteria were not addressed in that 
examination, nor were they addressed in the aforementioned VA 
examination.  

Further, the Board notes that the U.S. Court of Appeals for 
Veterans Claims (Court) held in DeLuca v. Brown, 8 Vet. App. 
202 (1995), that, in evaluating a service-connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court found that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board is of the opinion that an additional 
medical examination addressing these criteria would be 
helpful.  

The Board notes further, that the November 1997 private MRI 
report submitted by the veteran includes an impression of 
minimal degenerative changes along the posterior horn of the 
medial meniscus.  In this regard, the Board notes that the 
veteran may be entitled to separate ratings for arthritis and 
instability.  In this regard, the Board would point out that, 
in a precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knees may 
receive separate ratings under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997).  Moreover, the VA General Counsel has since held, that 
separate ratings are only warranted in these types of cases 
when the veteran has limitation of motion in his knees to at 
least meet the criteria for a zero-percent rating under 
Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. 
Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).  The RO should consider 
this guidance in reevaluating the veteran's claim.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected right 
knee disability.  The veteran's claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The examination should 
include all relevant tests and X-rays.  
The examiner must note the presence or 
absence of arthritis of the right knee.  
The examination must include measurements 
of the ranges of motion of the right knee 
in degrees.  If lateral instability or 
subluxation of the right knee is present, 
it should be described as either mild, 
moderate, or severe.  The examiner should 
be asked to determine whether there is 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected right knee disability; 
and, if feasible, these determinations 
must be expressed in terms of the degree 
of additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain in the right knee 
could significantly limit functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  

2.  The RO should review the examination 
report to determine if it is in 
compliance with this Remand.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action. 

3.  The RO should then readjudcate the 
issue of entitlement to an evaluation in 
excess of 10 percent for a right knee 
disability with consideration of DeLuca, 
supra, and VAOPGCPREC 9-98 and 23-97.  
If any benefit sought remains denied, 
the veteran and his representative 
should then be furnished with a 
supplemental statement of the case and 
be afforded the applicable opportunity 
to respond before the record is returned 
to the Board for further review. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



